Citation Nr: 1449578	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987, from June 1991 to December 1991, and from December 2003 to May 2006.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran took part in an informal RO hearing conference in November 2010.  A copy of the informal hearing report has been associated with the claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Initially, the Board notes that the last adjudication by the RO in this case was in January 2011 in a supplemental statement of the case, and the Veteran's appeal was certified to the Board in August 2011.  However, a review of the Veteran's Virtual VA e-folder reveals that VA mental health treatment records for the Veteran dated from January 2010 to October 2014, have been added to the record, but this evidence has not yet been reviewed by the RO in the context of the instant appeal, and no waiver has been submitted to allow the Board to consider this evidence in the first instance. 38 C.F.R. §§ 20.1304.  

In addition, the Board notes that the Veteran's most recent VA examination for his service-connected PTSD was conducted in January 2011.  The additional VA treatment records noted above, suggest that there has been a worsening of his PTSD symptomatology since the January 2011 VA examination.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board also notes that the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD, including major depressive disorder.  Governing regulation provides that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all private health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 
The RO should also obtain any outstanding VA medical records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file, all records on Virtual VA, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that the claims file, all records on Virtual VA, and any digital VA records have been reviewed.  

All necessary tests and studies should be performed, and the results should be reported in detail.  The examiner is asked to comment on the level/degree of occupational and social impairment resulting from the Veteran's service-connected PTSD symptoms, excluding the effects of any other psychiatric disorder.  If the examiner cannot distinguish the effects of any current non-service-connected psychiatric disorder from the symptoms due to service-connected PTSD, the examiner should report the symptomatology including the effects of the non-service-connected disorder(s). 

The examiner should provide a Global Assessment of Functioning score, and should provide a rationale for any opinion provided. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.  

4.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



